DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
For the IDS filed, Oct. 29, 2019, NPL document #3 is found in the parent application 15/547,224.
The IDS filed Jan. 17, 2020 is a duplicate of the IDS filed Jan. 13, 2020.  The IDS filed on Jan. 17, 2020 was also filed with 3 foreign references.  The foreign references filed Jan. 17, 2020 were not listed on the Jan. 17, 2020, IDS.  The Examiner has placed the foreign references on a PTO-892 form to indicate the Examiner considered the references.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim terminology for a first slope and a second slope are not present in the specification.  
The disclosure is objected to because of the following informalities: the term “um” should be “μm” to represent micrometers.  
Appropriate correction is required.
Claim Objections
Claims  objected to because of the following informalities:  claims 4 and 5 having a typographical error.  The term “um” should be “μm” to represent micrometers.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a transport mechanism, a scoring mechanism, a bending zone, and a separating zone in claims 17 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It should be noted the Examiner is applying the broadest reasonable interpretation of “a controller” since controller is a commonly recognized term in the art.
For claim 2, the Examiner interprets “the conveyance” references step (b) conveying.

The Examiner interprets claim 4 as claiming one of the 4 possible ranges for the depths of one or more plurality of separated score segments.
The Examiner interprets claim 5 as claiming one of the 5 possible ranges for the thickness of the glass web.
For claims 4 and 5, the Examiner interprets the term “um” as “μm”, which represents micrometers.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 17-18  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, Applicant claims “at least one of” and references three separate limitations.  If a first undesired later edge and associated lateral zone or a second undesired lateral edge and associated lateral zone limitations are not required, “the first and second undesired lateral edges and associated lateral zones” for a central zone in lines 5-6 of claim 7 lacks antecedent basis.  Please clarify claim 7.  
In claims 8-10, Applicant references “the step of separating” in line 10 of claim 8, line 14 of claim 9, and line 13 of claim 10.  There is insufficient antecedent basis for this limitation in the claims.  The Examiner interprets, applicant is referencing step(d), the step of permitting the section of the glass web to separate from the glass web along the score line.  
Claims 9-10 reference the respective first and second lateral edges and associated lateral zones and the central zone, therefore, the Examiner interprets all 3 limitations are also required in dependent claims 9-10.  Therefore, claims 8-10 do not have the same antecedent basis issue as claim 7.
In claims 7-10, Applicant has claimed the term “undesired” for “a first undesired lateral edge and associated lateral zone” and “a second undesired lateral edge and associated lateral zone”.  It is unclear to the Examiner what is considered an “undesired lateral edge” and “associated lateral zone”.  Please clarify the terms. Based on the specification, Applicant’s (PGPUB [0024]) specification discloses undesired edges as “beaded” or “thickened”.  For Examination purposes, the Examiner will interpret “a first undesired lateral edge” and “a second undesired lateral edge” as a first beaded or thickened lateral edge and a second beaded or thickened lateral edge.  
Regarding claims 17 and 18, Applicant has claimed a method and an apparatus and has recited what appear to be method steps (i.e. conveying, scoring, supporting, etc.) with “the apparatus comprising”, this violates the particularity and distinctness requirement of 35 U.S.C. 112(b).  For Examination purposes, the Examiner will interpret claims 17-18 as method claims and the Examiner is essentially ignoring the term “the apparatus”, and interpreting the claims as the method comprising.  Please clarify claims 17 and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/090766A (hereinafter WO’766) in view of Meng et al. (US 2017/0225997A1 – hereinafter Meng) and Akihiro (WO2013/108568A1).
For WO’766, the Examiner will reference the attached WIPO Machine translation of WO’766.
For WO2013/108568, the Examiner will the attached WIPO machine translation of Akihiro.
Regarding claim 1, WO’766 (Figs. 2 and 3 and [0031]) discloses a method of cutting a glass web (“glass ribbon GR”) manufactured by a forming means.  The glass web has a length, a width that is transverse to the length, and a thickness.  WO’766 (Figures and [0031]-[0041]) discloses the method comprising moving a glass ribbon along a conveyance path 12 by conveying rollers 12a and forming three longitudinal (i.e. vertical) cut lines CL1 by a first cutting line processing machine 21 and forming a 
WO’766 fails to disclose the score line having a plurality of score segments.  However, Meng (Fig. 3, [0007], and [0034]) discloses a scoring device that forms a plurality of cutting marks 12 along a direction Y and the cutting marks consist of multiple line segments on one and the same line.  Meng discloses since the second cutting mark does not intersect with a first cutting mark it reduces damage at the corner.  Therefore, based on the additional teachings of Meng, it would be obvious to a person having ordinary skill in the art, forming of the score line in the method of WO’766 could be modified to a score line of multiple segments on one and the same line in order to reduce damage at the corner.  
WO’766 further discloses downstream of cutting line processing device 20 a folding device 30 that includes horizontal/lateral folding machine 31 and a vertical folding machine (not shown).  The glass ribbon GR is laterally folded along the lateral cut line CL2 to cut and divide the glass ribbon into a strip-like substrate W.  The disclosure of WO’766 provides for step (b) conveying the glass web from the scoring (i.e. processing device 20) toward a destination in a transport direction parallel to the length of the glass web to a bending zone and provides for step (d) permitting a section of the glass web to separate from the glass web along the score line. WO’766 fails to specifically state repeating step (a), step (b), the step of folding along a lateral cut line CL2, and step (d).  However,  WO’766 (Fig. 3) illustrates conveying and forming two strip-like substrates W, one substrate W is adjacent a section of the glass ribbon with the lateral cut line CL2, and another substrate W is located on support plate 33 where ear part regions MA are separated along vertical cut lines CL1.  It would be obvious to a person having ordinary skill in the art in the method disclosed by WO’766 in view of Meng, repeating step (a), step(b), the step of folding along a lateral cut line CL2, and step (d).
WO’766 fails to disclose details of the folding and cutting along the lateral cut line CL2, such as the claimed step (c) in the bending device (lateral folding machine).  However, Akihiro (Figs. 1, 2, 4, 6A, 
Both WO’766 and Akihiro teach conveying and scoring a glass ribbon (i.e. glass web) along a width of the glass web and subsequently separating the glass web at the score line.  Akihiro discloses a specific method of separating the glass web at the score line.  It would have been obvious to a person having ordinary skill in the art, the method and apparatus of separating at the lateral score line, as taught by Akihiro could be substituted into the method and apparatus of WO’766.  The substitution of the method and apparatus of separating at the lateral score line, as taught by Akihiro, in the method of WO’766 in view of Meng provides for a method including steps (a), (b), (c), and (d) and a step (e) of repeating steps (a) through (e).
Regarding claim 2, as discussed in the rejection of claim 1 above, It would have been obvious to a person having ordinary skill in the art, the method and apparatus of separating at the lateral score line, as taught by Akihiro could be substituted into the method and apparatus of WO’766.  The substitution of the method and apparatus of separating at the lateral score line, as taught by Akihiro, in the method of WO’766 in view of Meng provides for a method including steps (a), (b), (c), and (d) and a step (e) of repeating steps (a) through (e).  The combination of WO’766 in view of Meng and Akihiro provides for the step of conveying the glass web includes continuously conveying the glass web.  Additionally, Akihiro 
Regarding claim 5, WO’766 fails to explicitly state the thickness of the glass web.  However, WO’766 ([0025]) discloses the method and glass plate manufacturing apparatus are suitably used for manufacturing a glass substrate in which a glass plate is manufactured by a float method, a fusion method or the like, and the present invention is applicable to the production of a glass plate of various sizes and thicknesses.  Specifically a rectangular plate-like glass having a thickness of about 0.7 mm.  Therefore, based on the additional disclosure of WO’766, it would be obvious to a person having ordinary skill in the art, the thickness of the glass web in the method of WO’766 may be 0.7 mm (700 microns) thick, which is within Applicant’s claimed range of the thickness of the glass web about 50 microns or greater, as claimed in claim 5 limitation (i).
Regarding claim 6, as discussed in the rejection of claim 1 above, WO’766 discloses a method of cutting a glass web (“glass ribbon GR”) manufactured by a forming means.  WO’766 fails to explicitly state the actual forming means, such as the claimed glass web is a fusion formed glass web.  However, WO’766 further discloses the method and glass plate manufacturing apparatus are suitably used for manufacturing a glass substrate in which a glass plate is manufactured by a float method, a fusion method or the like.  Therefore, based on the additional disclosure of acceptable forming means by WO’766, such as a fusion method, it would be obvious to a person having ordinary skill in the art, the glass web is a fusion formed glass web.
Regarding claim 7, WO’766 (Fig. 2 and [0030]) further discloses the cross-sectional shape of the glass web.  WO’766 discloses lateral edges GRE are ear portions that provide for a first undesired lateral edge and associated lateral zone along one edge of the glass web and a second undesired lateral edge 
Regarding claim 8, as discussed in the rejection of claim 1 above, WO’766 discloses forming three longitudinal cut lines CL1 (i.e. scoring) and as discussed in the rejection of claim 7 above, WO’766 discloses ear portions thicker than the central portion GRC.  WO’766 further discloses the two outside lines become ear part regions MA and in between outside CL1 longitudinal cut lines is a central part region SA.  Based on the disclosure of WO’766, a step of scoring includes scoring each of the first and second undesired lateral edges (ears or “MA”) and associated lateral zones, and the central zone (center portion or “SA”) such that the section of the glass between the score line and the leading edge of the glass web is an integral section (Fig. 3 – [0033] see glass web with CL2 or “substrate W”) having (i) and (ii) (sections MA) and having (iii) (section SA).  As discussed in the rejection WO’766 discloses step(d) permitting the section of the glass web to separate from the glass web along the score line.  This results in the separation of the integral section (Fig. 3 – [0033] – see glass web with CL2 or “substrate W”) from the glass web.
Regarding claim 11, as discussed in the rejection of claim 1 above, it would be obvious to a person having ordinary skill in the art, forming of the score line in the method of WO’766 could be modified to a score line of multiple segments in order to reduce damage at the corner.  WO’766 and Meng fail to explicitly state a claimed first and second slope.  However, Meng ([0034]) in addition to disclosing each of the second cutting marks may consist of multiple line segments on one and the same line, Meng further discloses since the second cutting jumps over the first cutting marks 11, each of the second cutting marks 12 is a discontinuous line.  It would be obvious to a person having ordinary skill in 
Regarding claim 15, as discussed in the rejection of claim 1 above, it would be obvious to a person having ordinary skill in the art, forming of the score line in the method of WO’766 could be modified to a score line of multiple segments in order to reduce damage at the corner.  WO’766 and Meng fail to explicitly state the scoring is a plurality of scoring steps, wherein at least one of the scoring steps scores the glass web in the direction of the width thereof to produce the score line defining the section of the glass web between the score line and the leading edge of the glass web.  However, Meng ([0034]) in addition to disclosing each of the second cutting marks may consist of multiple line segments on one and the same line, Meng further discloses since the second cutting jumps over the first cutting marks 11, each of the second cutting marks 12 is a discontinuous line.  It would be obvious to a person having ordinary skill in the art, each segment of cutting mark 12 is a scoring step, and since there are multiple segments, this provides for a plurality of scoring steps, wherein the plurality of scoring steps scores the glass in the direction of the width thereof to produce the score line defining the section of the glass web between the score line and the leading edge of the glass web.  
Regarding claim 17, WO’766 (Figs. 2 and 3 and [0031]) discloses a method and apparatus for cutting a glass web (“glass ribbon GR”) manufactured by a forming means.  The glass web has a length, a width that is transverse to the length, and a thickness.  WO’766 (Figures and [0031]-[0041]) discloses the method comprising conveying a glass ribbon along a conveyance path 12 by a transport mechanism (“conveying rollers 12a”) and forming three longitudinal (i.e. vertical) cut lines CL1 by a first cutting line processing machine 21 and forming a score line (“lateral cut line CL2”) along the width by a second 
WO’766 fails to disclose the score line having a plurality of score segments.  However, Meng (Fig. 3, [0007], and [0034]) discloses a scoring device that forms a plurality of cutting marks 12 by a scoring mechanism (“cutting wheel 2”) along a direction Y and the cutting marks consist of multiple line segments on one and the same line.  Meng discloses since the second cutting mark does not intersect with a first cutting mark it reduces damage at the corner.  Therefore, based on the additional teachings of Meng, it would be obvious to a person having ordinary skill in the art, scoring, by a scoring mechanism, to produce the score line in the method of WO’766 could be modified to scoring by a scoring mechanism, as taught by Meng, to produce a score line of multiple segments on one and the same line in order to reduce damage at the corner.  
WO’766 further discloses downstream of cutting line processing device 20 includes folding device 30 that includes horizontal/lateral folding machine 31 and a vertical folding machine (not shown).    The glass ribbon GR is laterally folded along the lateral cut line CL2 to cut and divide the glass ribbon into a strip-like substrate W.  The disclosure of WO’766 provides for conveying the glass web from the scoring (i.e. processing device 20) in a transport direction by the transport mechanism (“conveying rollers 12a”) to a bending zone and provides for separating, at a separating zone, the section of the glass web to separate from the glass web along the score line. 
WO’766 fails to disclose details of the folding and cutting along the lateral cut line CL2, such as the claimed step of supporting, the glass web.  However, Akihiro (Figs. 1, 2, 4, 6A, 6B,7A, 7B, 8A, 8B, 9A, 9B, and 10-12, abstract, and [0031]) discloses a method for cutting a strip glass plate 12 (i.e. glass web) along a cutting line 14, similar to the lateral cut line CL2 of WO’766, by a support mechanism (“cutting device”).  Akihiro discloses the cutting device supporting the glass web at a bending zone (glass pushed upward), such that an increasing portion of the section of glass web becomes cantilevered as the glass 
Both WO’766 and Akihiro teach conveying and scoring a glass ribbon (i.e. glass web) along a width of the glass web and subsequently separating the glass web at the score line.  Akihiro discloses a specific method of separating the glass web at the score line.  It would have been obvious to a person having ordinary skill in the art, the method and apparatus of separating at the lateral score line, as taught by Akihiro could be substituted into the method and apparatus of WO’766.  The substitution of the method and apparatus of separating at the lateral score line, as taught by Akihiro, in the method of WO’766 provides for the claimed step of supporting the glass web, at a bending zone, as claimed.
WO’766 ([0037] and [0044]) discloses a controller (not shown) for controlling the scoring mechanism and a control device for support plate (33), which is in the separating zone.  WO’766 further discloses adjusting the moving speed of the body part 22a of the processing machine 22 and synchronously moving the moving speed of the glass ribbon GR. WO’766 fails to explicitly state the controlling to produce a plurality of glass sections of glass web.  However, based on the disclosure of WO’766 that the scoring mechanism is controlled and a control device support plate in the separating zone, it would be obvious there is controlling by a controller, the scoring mechanism, and separating zone to produce a plurality of sections of the glass web.  WO’766 further fails to disclose controlling by a controller, the transport mechanism.  However, Akihiro ([0037]) further discloses the rotation speed of the rollers and the cutting roller are controlled.  Therefore, based on the additional teachings Akihiro, it would be obvious to a person having ordinary skill in the art, in addition to controlling the scoring and 
Regarding the wherein statement, as discussed above, it would be obvious to a person having ordinary skill in the art, forming of the score line in the method of WO’766 could be modified to a score line of multiple segments in order to reduce damage at the corner.  WO’766 and Meng fail to explicitly state a claimed first and second slope.  However, Meng ([0034]), in addition to disclosing each of the second cutting marks may consist of multiple line segments on one and the same line, Meng further discloses since the second cutting jumps over the first cutting marks 11, each of the second cutting marks 12 is a discontinuous line.  It would be obvious to a person having ordinary skill in the art, the scoring with jumps over the first cutting marks provides scoring produces, for at least one of the plurality of separated score segments, a path through the glass web comprising a first slope (during segment scoring) relative to the surface of a glass web and a second slope (during jumping over cutting marks) relative to the surface of the glass web, wherein a magnitude of the first slope is different from a magnitude of the second slope.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/090766A (hereinafter WO’766) in view of Meng et al. (US 2017/0225997A1 – hereinafter Meng) and Akihiro (WO2013/108568A1) as applied to claim 1 above, and further in view of Kawamoto (US 2008/0311817).
Regarding claim 4, WO’766 fails to disclose the depth of one or more of the plurality of separated score segments of the score line.  However, Kawamoto ([0014] and [0042]) discloses scribing depth in relation of the glass thickness, ranging from 5% to 20% of the thickness of the glass substrate.  Based on the additional teachings of Kawamoto, it would be obvious to a person having ordinary skill in the art the depths of one or more of the plurality of separated score segments of the score line ranging from 5% to 20% of the thickness of the glass web, which is within Applicant’s claimed range of from about 2 to about 40% of the thickness of the glass web, as claimed in 4 limitation (iv).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/090766A (hereinafter WO’766) in view of Meng et al. (US 2017/0225997A1 – hereinafter Meng) and Akihiro (WO2013/108568A1) as applied to claims 1 and 7 above, and further in view of Takenaka et al. (WO2015/098768A1).
For WO2015098768A1, the Examiner will the attached WIPO machine translation of Takenaka.
Regarding claims 9 and 10, WO’766 fails to disclose in the step of scoring, not scoring the central zone (claim 10), and prior to the step of scoring, separating the respective first undesired lateral edges and associated lateral zones, from the central zone of the glass (claims 9 and 10).  However, Takenaka (Figs. 4 and 6 and [0115]) discloses an embodiment where a glass web (“glass ribbon G”) including separating an ear portion G2, which is similar the ear part regions MA of WO’766, where a central zone of the glass web is not scored (Fig. 6), and Takenaka discloses ear portion G2 can be separated prior to separating along the width direction of the glass web.  Therefore, it would be obvious to a person having ordinary skill in the art, the method of WO’766 in view of Meng and Akihiro could be modified such that there is no scoring in the central zone (claimed claim 10) and no sub-section of the central zone, and to further provide for separating the respective first and second undesired lateral edges and associated zones, from the central zone of the glass web (claimed in claims 9 and 10).  Further, since WO’766 discloses all scoring operations are performed prior to separating, it would be obvious to a person having ordinary skill in the art, for the step of scoring includes scoring each of the first and second undesired lateral edges and associated lateral zones, and the central zone, such that the section of the glass web between the score line and the leading edge includes three separate sub-sections having i, ii, and iii, as claimed in claim 9, or the section of the glass between the score line and the leading edge of the glass web includes two separate sub-sections, such as i and ii in claim 10 and no sub-section of the central zone (iii), as claimed in claim 10. 
.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/090766A (hereinafter WO’766) in view of Meng et al. (US 2017/0225997A1 – hereinafter Meng) and Akihiro (WO2013/108568A1) as applied to claim 1 above, and further in view of Renz et al. (US 2016/0068424A1 – hereinafter Renz)
Regarding claims 12-14, WO’766 fails to disclose the claimed lengths of one or more of the plurality of separated score segments of the score line.  However, WO’766 further discloses an example of a  length from scoring of an ear portion ranging from about 25 inches to about 150 inches and Renz (Figs. 3a, 3b, and [0040]) discloses a method of introducing scoring into the surface of a glass ribbon with a defined lengths, for example 5 to 25 mm.  Therefore, based on the disclosure of WO’766 and Renz, it would be obvious to a person having ordinary skill in the art, a plurality of score segments of the score line can range from 5 mm to up to 150 inches in a glass cutting method, and it would be obvious to a person having ordinary skill in the art, to size the segments based on the size of an ear portion or desired size of the cut glass.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/090766A (hereinafter WO’766) in view of Meng et al. (US 2017/0225997A1 – hereinafter Meng) and Akihiro (WO2013/108568A1) as applied to claims 1 and 15 above, and further in view of Shin (US 2010/0089961A1).
Regarding claim 16, as discussed in the rejection of claim 1 above, it would be obvious to a person having ordinary skill in the art, forming of the score line in the method of WO’766 could be modified to a score line of multiple segments on one and the same line in order to reduce damage at the corner.  Further, as discussed in the rejection of claim 15 above, it would be obvious to a person having ordinary skill in the art, each segment of cutting mark 12 is a scoring step.
WO’766 and Meng fail to disclose the plurality of scoring steps comprises three independent scoring mechanisms.  However, Shin (Figs. 5a and 5b and [0054]) discloses a plurality of first to third scribing units and a guide bar 172 for forming multiple cuts (i.e. segments).  Based on the disclosure of multiple scribing units on a guide bar for forming multiple segments, it would be obvious to a person having ordinary skill in the art, the method of WO’766 in view of Meng comprising a plurality of scoring segments/steps, where the multiple segments could be provided by a plurality of scoring mechanisms, such as three independent scoring mechanisms.
Allowable Subject Matter
Claim 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Due to the 35 U.S.C. 112(b) issue with claim 18, allowability of claim 18 could not be fully determined.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art Meng (Fig. 4, [0035], and claims) discloses a cutter-out distance (m) and cutter in .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741